Citation Nr: 1547617	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for a colon perforation as a result of VA treatment in September 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, J.E., M.V., and V.V.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970, April 1976 to April 1978, and from July 1987 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

In November 2014, the Board reopened and remanded the current issue on appeal for additional development.


FINDING OF FACT

The Veteran's colon perforation did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a colon perforation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided in a December 2009 letter issued prior to the initial adjudication of the claim decided herein.

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's    claims file include service treatment records, post-service treatment records, lay statements, and VA examination reports.  It appears that records related to a claim settled under the Federal Tort Claims Act (FTCA) cannot be obtained, to include a potentially relevant private medical opinion from a Dr. Jacobs in June 2015.  In this regard, VA was notified by General Counsel's office that records related to the Veteran's FTCA claim were destroyed, and the Veteran did not respond to February 2015 correspondence requesting authorization for the release of private medical records, to include those from Dr. Jacobs, in addition to other private providers.   See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street).  Accordingly, the Board finds that further records procurement would unnecessarily burden VA resources without benefit to the Veteran and, thus, should not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked. Here, the VLJ identified the issue and the Veteran testified as to the relevant events, symptomatology, and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  or identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Lastly, there has been substantial compliance with the Board's remand directives,  as the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter in February 2015 informing him that he may submit additional evidence and requesting authorization for the release of pertinent private treatment records, obtained treatment records, attempted to obtain FTCA records, provided an examination in March 2015, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board is cognizant of the Veteran's June 2015 written statement describing the March 2015 VA examination and suggesting that the VA examiner was not sincere or truthful.  However, the Veteran does not allege any specific error or otherwise assert how or why VA examination report is inadequate.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."). Thus, the Board finds no reason to seek another medical opinion or deem the March 2015 VA examination report inadequate.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II. Analysis

The Veteran, in written statements and testimony offered during the course of the appeal, has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151  for a colon perforation that occurred during a September 2005 colonoscopy performed at a VA facility.  He essentially asserts that VA negligently perforated his colon/rectum during a colonoscopy and negligently failed to recognize the perforation prior to discharging him and sending him home.  As such, he claims entitlement to VA disability benefits under 38 U.S.C.A. § 1151. 

Essentially, 38 U.S.C.A. § 1151 permits compensation for claimants who suffer "qualifying additional disability" as a result of surgical, or other medical, treatment administered by VA.  Such benefits are to be awarded in the same manner as if the "additional disability . . .were service-connected."  See 38 U.S.C.A. § 1151(a); see also Roberson v. Shinseki, 607 F.3d 809, 813 (Fed. Cir. 2010). 

The current provisions of 38 U.S.C.A. § 1151 make clear that compensation may only be awarded for a "qualifying additional disability" that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable. 

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulations were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit  (Federal Circuit).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby 1) a claimant must incur an additional disability that was not the result of his or her own willful misconduct; 2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility; and 3) the proximate cause of the additional disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  Id. at 1377.

With respect to the first part of the Viegas test, VA determines whether a qualifying additional disability exists by comparing a claimant's condition immediately prior  to undergoing medical or surgical treatment to his condition after such care has ceased.  38 C.F.R. § 3.361(b).  The claimant then bears the burden of meeting the remaining parts of that test.

To prevail under the second Viegas element, the claimant must demonstrate a "causal connection" between his qualifying additional disability and the medical care that he received through VA.  Merely showing that an additional disability arose in the wake of VA medical care is insufficient to establish such a connection. 38 C.F.R. § 3.361(c).  Nevertheless, the Federal Circuit has emphasized that the claimant's injury does not have to be "directly" caused by the actual "provision"     of medical care by VA personnel but, rather; may also be caused when an injury occurs in a VA facility because of VA negligence.  See Viegas, 705 F.3d at 1378.

To prevail under the third and final Viegas element, the claimant must demonstrate that his qualifying additional disability was proximately caused by VA's failure to exercise the degree of care expected of a reasonable health care provider, or to furnish the hospital care, medical treatment, or surgery, without his informed consent; or by an event not reasonably foreseeable.

According to the applicable regulations, "informed consent" means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that "the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk").

To determine whether a claimant has given his informed consent, the Board        will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id., 38 CFR § 3.361(d)(2).

Having thus set forth the applicable legal criteria, the Board now turns to the pertinent facts of record.  As discussed above, through his lay testimony, the Veteran has maintained that as a result of improper care by VA in performing          a colonoscopy in September 2005, he sustained a colon perforation and was negligently released prior to detection of the perforation.

Initially, the Board notes that the threshold element for 38 U.S.C.A. § 1151 compensation, the presence of a qualifying additional disability, has been met in this case.  See Viegas, 705 F.3d at 1377.  Indeed, the Veteran underwent additional surgery at William Beaumont Army Medical Center (WBAMC) the day after his VA colonoscopy in order to repair the colon perforation, and an April 2010 VA examiner has noted the presence of a surgical scar.  Thus, a current additional disability is shown.  The Veteran's claim turns on whether such additional disability was proximately caused by that medical care, or by an event not reasonably foreseeable.  See Viegas, 705 F.3d at 1377.

For reasons explained below, the Board finds that the most probative and persuasive opinion evidence of record is against the Veteran's claim, and thus, entitlement to compensation under 38 U.S.C.A. § 1151 for a colon perforation is denied.

Here, the Board finds a March 2015 VA opinion to be the most probative and persuasive evidence of record.  That opinion concludes that, pertaining to the September 2005 VA colonoscopy, there is no evidence that supports that the Veteran incurred any additional disability that is due to fault on the part of VA.   The examiner found that the documentation in the Veteran's medical records demonstrates that the providers did exercise the degree of care that would have  been expected of a reasonable health-care provider.  The examiner found that, most importantly, the Veteran signed a consent form and therefore accepted the risks that were described for the procedure.  The examiner noted that the Veteran signed a procedure consent form listing the risks of the colonoscopy, with the first risk listed on the form being bowel perforation.  Therefore, the Veteran knew the risks before undergoing the procedure, and by signing the consent form, he decided to accept  the reasonable risks that came with having the procedure done.  The examiner continued that, although the perforated colon is a very unfortunate complication  that one must endure, it is, nevertheless, a reasonable risk in the context of the procedure.  

Regarding additional disability, the examiner noted that subsequent medical  records demonstrate that the colon perforation has healed.  It was noted that a VA examination dated April 28, 2010 shows that the colon perforation has healed and that a recent CT scan and barium enema did not demonstrate a perforation of the colon.  The examiner found no supporting evidence that demonstrates that the Veteran has incurred a chronic, disabling condition due to the healed perforated colon.  Additionally, it was noted that the Veteran admitted that he has not been back for treatment (presumably for the healed perforated colon) since 2005.  Thus, the examiner concluded that there is no evidence that supports that the Veteran incurred any additional disability that is due to fault on the part of VA.

Finally, regarding the Veteran's assertions that he was discharged prematurely following the colonoscopy, and specifically before detection of the perforated colon, the examiner noted that the Veteran was given discharge instructions and that he met all the criteria for discharge according to the documents contained       in his file.  Although the Veteran states that he voiced some mild abdominal discomfort, the examiner found that it is reasonable that one might have some discomfort after such a procedure.  After reviewing the paperwork and notes concerning the incident in question, the examiner found that there is no supportive evidence of any wrongdoing, and that reasonable protocols appear to have been followed.  In sum, the examiner concluded that, based on the objective evidence, it is less likely than not that the VA failed to exercise the degree of care that would be expected of a reasonable health provider in performing a colonoscopy in September 2005, at the El Paso VA surgery clinic, and/or releasing the Veteran without detecting the colon perforation.

The March 2015 opinion was based on a review of the Veteran's claims file and electronic medical records, considered and addressed the Veteran's contentions,  and cited to pertinent clinical findings of record.  See Viegas, 705 F.3d at 1377;    see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (an adequate medical report need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as the rationale is clear from a reading of the report as a whole).  Furthermore, the examiner was conclusive in addressing whether the Veteran's colon perforation had been caused by medical treatment furnished by  VA, and if so, whether the proximate cause of such a disability was fault on the part      of that agency.  Indeed, with respect to these crucial inquiries, the VA examiner provided an unequivocally negative medical opinion.  Moreover, he supported that opinion with a comprehensive summary of the Veteran's pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The probative value of the VA examiner's opinion is further bolstered by the lack      of any probative contradictory medical evidence addressing the relevant issue, and  the Board has no independent basis to question the VA examiner's findings absent competent and credible medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Indeed, the Veteran has not submitted any documentation refuting the March 2015 VA opinion, nor has he provided information that would enable VA to obtain such evidence on his behalf.  See Wood, 1 Vet. App. at 193.     On the contrary, consistent with the March 2015 opinion are a September 2005 signed informed consent form from the colonoscopy listing bowel perforation as a potential risk; September 2005 post-procedure nursing notes documenting that the criteria for discharge were met; and an April 2010 VA examination report noting a healed perforated colon.

While the Veteran has submitted a January 2013 private opinion in support of his claim, that opinion significantly does not address fault on the part of VA in performing the September 2005 colonoscopy or in discharging the Veteran.  Instead, it simply describes purported additional disability resulting from the September 2005 colon perforation and requests VA consideration of the Veteran's desire for aid and recognition.  Thus, it is not probative of whether the Veteran has additional disability resulting from carelessness, negligence, or a similar instance of fault on the part of VA.  

Moreover, to the extent that the opinion describes additional disability from the colon perforation, it does not consider symptoms attributable solely to the Veteran's colon perforation at issue, and it is further contradicted by other medical evidence of record.  In the opinion, the physician describes the Veteran's constant pain from scar tissue from "the four operations that resulted from the perforation, and from current gallbladder calculi," outlet obstruction caused by prostate enlargement with bladder thickening, and then goes on to list other unrelated disabilities.  However, the Veteran is not claiming gallbladder calculi, prostate enlargement, or bladder thickening related to his colonoscopy, and the additional operations following the colon perforation repair at William Beaumont Army Medical Center in September 2005 were for ventral hernia repairs, as shown in the record.  In a June 2013 private operative report for lysis of adhesions and a cholecystectomy, it was noted that the Veteran had adhesions from his history of multiple ventral hernia repairs.  

The Board notes that, consistent with the January 2013 opinion that the Veteran's subsequent operations were from his colon perforation, a May 2008 VA treatment note indicates that he had a history of abdominal hernia repair secondary to sequelae from the perforated colonoscopy.  However, that assessment appears        to have been based upon the Veteran's own reported documented history in the treatment note.  Even so, that notation and the January 2013 opinion, which is notably unsupported by any rationale, are contradicted by a July 2009 opinion offered by a private general surgeon.  In that opinion, the private surgeon acknowledged that "the formation of a ventral hernia is not uncommon in patient's that undergo midline surgical procedures."  However, he continued that "it is more likely that [the Veteran's] ventral hernia, if he did develop one, was due to the fact that he had a history of Type II diabetes and also was listed in the nutritional assessment done on the 14th of September as being 5'9" and 342 pounds."  He explained that patients who are overweight and have a history of diabetes mellitus are more prone to develop ventral hernias than patients that do not have these characteristics.  Thus, he concluded that "[i]t is much more likely that his ventral hernia was caused by poor healing due to his size and his past history than a progression of peritonitis which is suggested by Dr. Jacobs, which I totally disagree with."  As discussed above, the opinion of Dr. Jacobs is not of record, efforts to obtain that opinion from the Office of General Counsel were unsuccessful, and the Veteran did not respond to the request to provide authorization for such opinion to be obtained from the physician. 

The July 2009 private opinion is considered significantly more probative than      the May 2008 notation in a VA treatment note and the January 2013 opinion unsupported by rationale, as the opinion was based on a review of the Veteran's relevant medical history and the physician's expertise as a board-certified general surgeon, twice recertified and in active practice since 1981, who is "quite familiar with diagnosis and treatment of post colonoscopy perforations having been involved with many cases during the last thirty years."  The Board also notes that treatment records dated after the colon perforation repair are consistent with that opinion.  For instance, in January 2006, it was noted that the Veteran's incision was well-healed and without hernia.  The Veteran was "doing well post-op" with daily improvement of incisional pain.

Even so, the most probative evidence of record shows that the Veteran's colon perforation and resulting residuals, were not the result of carelessness, negligence, fault, or error on the part of VA.  The colon perforation was a foreseeable risk to which the Veteran provided written consent.  To the extent the Veteran asserts he has secondary disabilities resulting from residuals of the perforated colon, the most competent and probative evidence supports that the colon perforation was not the result of VA error, and consideration of secondary conditions is not warranted.
 
In any event, the Board finds that the March 2015 opinion effectively signals         an understanding of the salient facts of the case, thereby providing a sufficient evidentiary foundation upon which the Board may base its decision.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  That opinion shows that the Veteran's colon perforation was not caused by any carelessness, negligence, fault, or error on the part of VA, and was a foreseeable risk to which the Veteran provided informed consent.  Moreover, the opinion supports that his discharge  prior to detection of the perforation was not the result of any wrongdoing and that reasonable protocols were followed.  Thus, absent any similarly probative evidence to the contrary, the Board finds that the fault requirement has not been met.

Additionally, as discussed, the record does not show that the providers at the VA Medical Center (VAMC) on September 2005 breached the duty of informed consent under 38 C.F.R. § 17.32 by failing to carefully explain any course of treatment.  Similarly, there is no indication that the Veteran suffered an additional disability due to an event not reasonably foreseeable.  To the contrary, the Veteran signed an informed consent form that listed bowel perforation as a potential risk or complication, and the March 2015 VA examiner found that the risk of perforation to the bowel during colonoscopy was reasonable.

The Board recognizes that the Veteran strongly believes that 38 U.S.C.A. § 1151 compensation is warranted in this case.  As a layperson, the Veteran is competent to report his own perceptions of his September 2005 VA surgical treatment due to the colon perforation sustained during the procedure.  See Washington v. Nicholson,    19 Vet. App. 362, 368 (2005) (finding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  However, while capable of opining on matters within the realm of personal experience, he has not demonstrated the expertise, education, or training to resolve complex medical questions, such as whether the colon perforation was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Indeed, the record does not reflect that the Veteran has any relevant specialized training or knowledge, and therefore, his assertions are insufficient to establish       that his colon perforation was proximately caused by any carelessness, negligence, fault, or error on the part of VA.  That is particularly true where, as here, a qualified medical professional - in this case, the March 2015 VA examiner - has opined that there was no fault on the part of VA and that the Veteran's colon perforation was a reasonable risk, or in other words, reasonably foreseeable.  As previously explained, the Board places much weight on the March 2015 VA opinion and finds that opinion far outweighs the little to no weight the Board places on the lay opinion of the Veteran.

Furthermore, the Veteran has suggested that his recollection of the events immediately surrounding the September 2005 colonoscopy are not entirely clear as he was "not in stable condition," following the procedure, and therefore, he relies on his wife's recollection of events, as detailed in a June 2015 statement.  In this regard, the Board notes that in support of his current claim and in support of his FTCA claim, the Veteran has asserted that he was discharged from the VAMC despite complaints of significant pain that were unaddressed.  However, post-procedure nursing notes from September 2005 show that the Veteran denied abdominal pain just prior to discharge.  Generally consistent with that note is the Veteran's description of events when he presented to WBAMC in September    2005 for treatment for the colon perforation.  At that time, it was noted that the Veteran was status post colonoscopy and had abdominal pain "immediately after procedure."  However, it was noted that the pain "then somewhat subsided but after returning home he noted worsening of the abd[ominal] pain and thus came to the [emergency department]."  Even in his most recent June 2015 statement, the Veteran described "a lot of pain" and even chills and a fever that occurred in the parking lot of the VAMC following his discharge; he does not allege that those symptoms occurred prior to his discharge, other than complaints of pain.  Even     so, the June 2015 report is somewhat inconsistent with his report at WBAMC on September 13, 2005, that his symptoms worsened upon arriving home.  The Board also notes other questionable reports from the Veteran, including his April 2013 testimony that after the perforation, the "hole" returned.  Such an assertion is not supported or shown elsewhere in the record and is generally contradicted by the VA opinions and objective evidence described above showing a healed perforation.  In any event, given the inconsistent reporting and the Veteran's acknowledgement that his condition at the time of the September 2005 procedure may have impacted his recollection of events, the Board finds the Veteran to be an unreliable historian in this regard.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that any of the Veteran's colon perforation is the result of fault on the part of VA, or an event not reasonably foreseeable.  Therefore, while mindful of the benefit of the doubt doctrine, the Board finds that rule is not for application and that the 38 U.S.C.A. § 1151 benefits sought on appeal must accordingly be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a colon perforation is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


